DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to papers filed 09/25/2020.
Claims 1, 4, and 16 have been amended. Claim 15 has been newly canceled and no claims have been newly added.
Claims 1, 2, 4, 6-13, 16-18, 20-22, 25 and 26 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10-13, 17-18, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 99/58082-from IDS filed 10/26/2018).
The amended claims are drawn to a method of processing bioprosthetic valve tissue and the tissue prepared by this method comprising providing fresh biological tissue; treating the tissue with an aqueous cellulose solution for a time sufficient to allow fluid in the tissue to be replaced by the aqueous cellulose solution; and crosslinking the tissue, thus providing the bioprosthetic valve tissue, wherein the treating step is , and wherein the aqueous cellulose solution comprises about 2% by weight of cellulose.

Regarding claims 1, 10-13, and 25, Chen teach methods of preparing bioprosthetic devices comprising chemically crosslinking tissue components with aldehydes and treating with an aqueous solution comprising at least one non-volatile, biocompatible, dimensional stabilizer at a concentration, temperature and time sufficient to allow equilibrium to be reached between the fluids of the tissue and the aqueous solution (page 3 lines 12-34, page 4 lines 27-30). The dimensional stabilizer is selected from a group that includes cellulose and methylcellulose (page 4 lines 2-6).
Regarding claim 2, Chen teach wherein the treated tissue is stored in an aqueous solution (page 3 lines 27-28).
Regarding claim 17, Chen teach wherein the aqueous solution has sufficient volume to submerge the tissue (page 4 lines 24-25).
Regarding claims 18 and 20, Chen teach wherein the treating step is performed for about one second to about one week (at least 120 minutes ) at a temperature between about 15˚C and about 30˚C (15˚C to about 25˚C)(page 4 lines 21-23).
Regarding claims 21-22, Chen teach wherein the tissue is in the form of a prosthetic heart valve (page 3 line 17, page 4 lines 31-32).
The specific combination of features claimed is disclosed within the broad genera of dimensional stabilizers, concentrations, treatment times and storage conditions taught by Chen, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of dimensional stabilizers, concentrations, treatment times and storage conditions from within the disclosure of Chen to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
With regard to the concentrations of cellulose (dimensional stabilizers) in the aqueous composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is 
The selection of specific concentrations of cellulose would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the tissue cells treated would have been affected by these concentrations. Motivation to reduce the concentration from the reference suggested 5% to about 2% would have come from the benefits of reduced costs and conservation of resources. Since the Chen reference indicates such a wide concentration range for the dimensional stabilizer there does not appear to be any criticality to this concentration.
Therefore the teaching of Chen et al renders obvious Applicant’s invention as claimed.


Claims 4, 6-9, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (WO 99/58082-from IDS filed 10/26/2018) as applied to claims 1, 2, 10-13, 17-18, 20-22 and 25 above and further in view of Venkatasubramanian et al (WO 2015/031124-from IDS filed 10/26/2018).
Regarding claims 4, 6-9 and 26, the teaching of Chen renders obvious the claimed invention as described above and further includes wherein the treated tissue component is air dried following treatment with the aqueous treatment solution (page 4 
Venkatasubramaniam teach methods wherein a tissue valve is lyophilized to improve its use (page 2 para 5-6). Any bioprosthetic tissue may be used including, without limitation, tissue that has been crosslinked or fixed such as by use of glutaraldehyde (page 4 para 8). The methods comprise placing the dried tissue in a package and sealing the package and sterilizing the package after sealing (pages 5-6 para 11-12, page 22 para 59). Wherein the drying (freeze-drying) step is performed for at least 4 hours (at least 12 hours) and at less than 200 mTorr (160 mTorr) are taught (page 13 para 36).
Therefore one of ordinary skill in the art would have been motivated to dry the treated tissue valve of Chen with the lyophilization method of Venkatasubramanian because it allows for more convenient storage and use of the Chen device with the advantages suggested by Venkatasubramanian (pages 7-8 para 23-25). One of ordinary skill in the art would have had a reasonable expectation of success because Venkatasubramanian teach that any bioprosthetic tissue may be used including, without limitation, tissue that has been crosslinked or fixed such as by use of glutaraldehyde (page 4 para 8) which is how Chen has been prepared.
Regarding claim 16, Chen teach wherein the dimensional stabilizer (cellulose) is present in the aqueous solution between about 5% to about 95% (page 4 lines 10-11). 
Venkatasubramanian teach that as a supplement to a lyophilization process that a bioprosthetic tissue may be treated with a lyoprotectant or a cryoprotectant, such as sucrose, that may mitigate or eliminate the formation of ice crystals during the 
With regard to the concentrations of cellulose (dimensional stabilizers) in the aqueous composition of Chen, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations of cellulose would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the tissue cells treated would have been affected by these concentrations. Motivation to reduce the concentration from the reference suggested 5% to about 2% would have come from the benefits of reduced costs and conservation of resources. Since the Chen reference indicates such a wide concentration range for the dimensional stabilizer there does not appear to be any criticality to this concentration.
In addition, one of ordinary skill in the art would have had a reasonable expectation of using a concentration of about 2% cellulose because Chen indicate that sucrose and cellulose are both water soluble carbohydrates that are suitable dimensional stabilizers (page 4 lines 1-6) and Venkatasubramanian indicate that 2% of sucrose is a sufficient concentration as a protectant for a bioprosthetic tissue.
.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-13, 16-18, 20-22, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,788,490. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to a method of preparing that includes treating a biological tissue with an aqueous cellulose solution for a time sufficient to allow fluid in the tissue to be replaced by the aqueous cellulose solution, wherein the aqueous cellulose solution comprises between about 1% and 5% by weight cellulose selected from a group consisting of methyl cellulose, ethyl cellulose, hydroxypropyl cellulose and combinations thereof; drying the cellulose-treated tissue by 
Therefore the teaching of the copending Application renders obvious the current claims.


Response to Arguments
Applicant's arguments filed 09/25/2020 have been fully considered but they are not persuasive.
Applicant argues that Chen teaches preferably using from about 30% to about 70% and most preferably about 50% to about 65% of the dimensional stabilizer. Applicant asserts that Chen teaches a laundry list of the dimensional stabilizer and preferably teaches using soluble polyhydric alcohols such as glycerol over water soluble carbohydrates such as cellulose. Applicant asserts that there is no motivation for one of ordinary skill in the art to select cellulose over the polyhydric alcohols and optimize the concentration from at least 30% to 2% as claimed.
This is not found persuasive. Chen indicate that their dimensional stabilizer can be at a concentration as low as 5% and thus provides motivation and a reasonable expectation of success to use lower concentrations as well as higher ones. Motivation to reduce the concentration from the reference suggested 5% to about 2% would have 
In addition there is nothing in Applicant’s disclosure to indicate any criticality to the selection of the dimensional stabilizer or the concentration.
Applicant argues that one of ordinary skill in the art would not have been motivated to modify drying from air-drying to lyophilization under high vacuum. Applicant asserts that the superior properties of a flexible lyophilized valve are not expected by Chen or Venkatasubramanian.
This is not found persuasive. One of ordinary skill in the art would have been motivated to dry the treated tissue valve of Chen with the lyophilization method of Venkatasubramanian because it allows for more convenient storage and use of the Chen device with the advantages suggested by Venkatasubramanian (pages 7-8 para 23-25). One of ordinary skill in the art would have had a reasonable expectation of success because Venkatasubramanian teach that any bioprosthetic tissue may be used including, without limitation, tissue that has been crosslinked or fixed such as by use of glutaraldehyde (page 4 para 8) which is how Chen has been prepared. In addition, Venkatasubramanian indicate that valves that are made from flexible tissue of biologic origin are desirable (page 1 para 2) and that techniques that can assist in their 
Applicant argues that with regard to the double patenting rejection that the patent requires a step of providing a solid in vitro complement activation assay reference material and that this is totally different from bioprosthetic valve tissue.
This is not found persuasive. The patent method requires a first step of providing biological tissue and since a bioprosthetic valve tissue contains biological tissue it is deemed to be a suitable and obvious choice as a biological tissue for the patent method.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632